DETAILED ACTION
Status of the Claims
Claims 1, 3-4, 7-10, 20, 22-25, and 27-34 are currently pending and are examined herein.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 U.S.C. 112(a)/112-1st paragraph
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Enablement Rejection
Claims 1, 3-4, 7-10, 20, 22-25, and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, while claims 4 and 25.
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). See also United States v. Telectronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988) ("The test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation.").

Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) and MPEP 2164.01(A)) as follows: 1) quantity of experimentation necessary, 2) the amount of direction or guidance presented, 3) the presence and absence of working examples, 4) the nature of the invention, 5) the state of prior art, 6) the relative skill of those in the art, 7) the predictability or unpredictability of the art, and 8) the breath of the claims.  While all the above factors have been fully considered and have led the Examiner to conclude that the specification fails to teach how to make and/or use the claimed invention without undue experimentation, only the most relevant factors are addressed in detail below.
(1 and 2) The breadth of the claims and the nature of the invention.  

(3 and 5)  The state of the prior art and the level of predictability in the art:  
The specification at page 42 states that “[t]he upper limit of the protein that can currently be synthesized is approximately 350 amino acids depending on the sequence”.  While the specification describes the synthesis of D-Dpo4 and D-ASFV pol X (which are under 350 amino acids in length), it specifically states that Taq (at 832 amino acids), E. coli polymerase I (at 928 amino acids in length) are “beyond our synthesis range” (e.g. as per page 42) and that “proteins of more than 300 amino acid [are] impossible to synthesize the mirror-image” version (e.g. as per page 29).  Note that Pfu is approximately 775 amino acids in length.
(4)  The level of one or ordinary skill: The level of skill would be high, most likely at the Ph.D. level or equivalent number of years of experience.  However, such persons of ordinary skill in this art, given its unpredictability, would have to engage in undue (non-routine) trial and error experimentation to carry out the invention as claimed.
  (6 and 7) The amount of direction or guidance presented and the existence of working examples. 
The specification only recites synthesis of D-Dpo4 and D-ASFV pol X polymerases.
(8) The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.   

Therefore, due to the inadequacies of the instant disclosure, undue experimentation would be required of one of skill in the art to practice the full scope of the claimed invention.


Written Description Rejection
Claims 1, 3-4, 7-10, 20, 22-25, and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As per MPEP 2163.03(V), while there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.
As per MPEP 2163(I), "[T]he ‘essential goal’ of the description of the invention requirement is to clearly convey the information that an applicant has invented the In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977).  "The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.
As per MPEP 2163(II)(2), prior to determining whether the disclosure provides adequate written description for the claimed subject matter, the examiner should review the claims and the entire specification, including the specific embodiments, figures, and sequence listings, to understand how applicant provides support for the various features of the claimed invention. The disclosure of an element may be critical where those of ordinary skill in the art would require it to understand that applicant was in possession of the invention. Compare Rasmussen, 650 F.2d at 1215, 211 USPQ at 327 ("one skilled in the art who read Rasmussen’s specification would understand that it is unimportant how the layers are adhered, so long as they are adhered") (emphasis in original). The analysis of whether the specification complies with the written description requirement calls for the examiner to compare the scope of the claim with the scope of the description to determine whether applicant has demonstrated possession of the claimed invention. Such a review is conducted from the standpoint of one of ordinary skill in the art at the time the application was filed (see, e.g., Wang Labs., Inc. v. Toshiba Corp., 993 F.2d 858, 865, 26 USPQ2d 1767, 1774 (Fed. Cir. 1993)) and should include a determination of the field of the invention and the level of skill and knowledge in the art. For some arts, there is an inverse correlation between the level of skill and knowledge in the art and the specificity of disclosure necessary to satisfy the written Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1379-80, 231 USPQ 81, 90 (Fed. Cir. 1986). However, sufficient information must be provided to show that the inventor had possession of the invention as claimed.
As per MPEP 2163.02, the courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).  Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it").
Finally, MPEP 2163.04 describes the burden on the examiner with regard to the Written Description requirement, stating that in rejecting a claim, the examiner must set forth express findings of fact which support the lack of written description conclusion.  These findings should:
(A) Identify the claim limitation(s) at issue; and
(B) Establish a prima facie case by providing reasons why a person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed. 

The presently rejected claims recite polymerases in general (for claims 1, 3, 7-10, 20, 22-24, and 27) and D-Dpo4, D-ASFV pol X, D-Taq, and D-Pfu (for claim 4 and 25), however, the disclosure as filed only describes in sufficient detail the production and use of D-Dpo4 and D-ASFV pol X, so as to be apparent to one of ordinary skill in the art at the time of the effective filing date that Applicants were only in possession of these two polymerases.  Not only is there a lack of written description support for any other mirror-image polymerases, as detailed in the Enablement rejection, above, the specification explicitly states that it was not possible or plausible to synthesize polymerases longer than about 300-350 amino acids.  Therefore, Applicant was not in possession of mirror-image polymerases other than D-Dpo4 and D-ASFV pol X as of the effective filing date.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4, 25, and 29-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4, 25, and 29-34 all recite D-Dpo4 protein, however, there are a number of Dpo4 polymerases known, and it is unclear which species (and strain) is the source of the Dpo4 in these claims, noting that multiple species are known to have a polymerase with this name.  Accordingly, the metes and bounds of the claim are unascertainable.
In the interest of compact prosecution, the presently rejected claims 4, 25, and 29-34 will be interpreted as encompassing the Dpo4 polymerase from Sulfolobus solfataricus P2, as recited on page 19 of the specification and whose sequence is represented in Fig. 14.
As per MPEP 2173: It is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter. Therefore, claims that do not meet this standard must be rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph as 

Claim Rejections – 35 U.S.C. 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Pech et al.
Claims 1, 3-4, 7-9, and 28 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Pech et al. (WO 2013/170963, cited in the IDS of 05/11/2020).  
Regarding claim 1, Pech teaches a method for replicating a mirror-image nucleic acid, comprising: carrying out a reaction in the presence of a mirror-image nucleic acid polymerase (e.g. as per Example 11, pages 92-94), a mirror- image nucleic acid template (e.g. as per Example 11, pages 92-94), a mirror-image nucleic acid primer (e.g. as per Example 11, pages 92-94), and mirror-image dNTPs/rNTPs (e.g. as per Example 11, pages 92-94) to obtain the mirror-image nucleic acid (e.g. as per Example 11, pages 92-94).
Regarding claim 3, Pech teaches the above, wherein the mirror-image nucleic acid, the mirror-image nucleic acid template, the mirror-image nucleic acid primer, and the mirror-image dNTPs/rNTPs are in L-form, and the mirror-image nucleic acid polymerase is in D-form (e.g. as per Example 11, pages 92-94).
Regarding claim 4, Pech teaches the above, wherein the mirror-image nucleic acid polymerase is selected from the group consisting of D- ASFV pol X, D-Dpo4, D-Taq polymerase, and D-Pfu polymerase (e.g. D-Dpo4 as per Example 11, pages 92-94).  
Regarding claim 7, Pech teaches the above, wherein the mirror-image nucleic acid is L-DNA (e.g. as per Example 11, pages 92-94).  
Regarding claim 8, Pech teaches the above, wherein the mirror-image nucleic acid is L-RNA (e.g. L-RNA transcription as per the paragraph bridging pages 24-25).  
Regarding claim 9, Pech teaches the above, wherein the reaction is a polymerase chain reaction (e.g. as per Example 11, pages 92-94).
claim 28, Pech teaches D-ASFV pol X, the sequence of which is set forth in SEQ ID NO: 17, wherein except for glycine which is not chiral, all other amino acids are D-form amino acids (e.g. see ABSS search results, attached as an OA Appendix, wherein the ASFV pol X has the identical sequence as SEQ ID NO:17 and the amino acids, except glycines, are all D-amino acids, as per page 14, second paragraph and/or Pech claim 54).

Claim Rejections – 35 U.S.C. 103(a)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Leva et al. and Pech et al.
Claims 1, 3-4, 7-9, 20, 22-25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Leva et al. (Chemistry & Biology, 2002, Vol. 9, pages 351–359) in view of Pech et al. (WO 2013/170963, cited in the IDS of 05/11/2020).   
Pech is relied on as above, however, it is noted that the reference does not directly teach a aptamer screening protocol, as set forth in claims 20 and 22-25.
Regarding claim 20, Leva teaches a method for screening a nucleic acid molecule, comprising: 
contacting a library of random nucleic acid sequences with a target molecule under a condition that allows binding of the two (e.g. as per the In Vitro Selection Procedure section on p. 358); 
obtaining a nucleic acid molecule that binds to the target molecule (e.g. as per the In Vitro Selection Procedure section on p. 358); and 
amplifying the nucleic acid molecule that binds to the target molecule by PCR (e.g. as per the In Vitro Selection Procedure section on p. 358).
Regarding claim 22, Leva teaches the above, wherein after the library of random nucleic acid sequences is contacted with the target molecule, a nucleic acid molecule that does not bind to the target molecule is removed by washing to obtain the nucleic 
Regarding claim 23, Leva teaches the above, wherein the nucleic acid is DNA (e.g. Abstract).  
Regarding claim 24, Leva teaches the above, wherein the nucleic acid is RNA (e.g. Abstract).  
However, it is noted that while Leva produces D-nucleic acid aptamers as an intermediary step using the in vitro selection protocol, the ultimate goal of the reference is to produce spiegelmers, that is, L-nucleic acid binders (e.g. as per the Abstract)
Pech teaches the production and amplification of L-nucleic acids using polymerases that are made from D-amino acids (e.g. Example 11 and throughout).
Regarding claim 25, Pech teaches that the nucleic acid polymerase is selected from the group consisting of Taq polymerase and Pfu polymerase (e.g. as per Example 11).  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to directly produce libraries of L-nucleic acids using polymerases comprising D-amino acids as per Pech for the in vitro selection methods of Leva.  One of ordinary skill in the art would have been motivated to do so since Pech explicitly teaches that “[o]ne way of making the process of identifying spiegelmers easier, could be to redesign the process such that L-nucleic acids are directly selected from a L-nucleic acid library using the target molecule or target structure in that enantiomeric form exhibited by the true or actual target molecule or target structure. As part of the process is the amplification of those L-nucleic acids 
One of ordinary skill in the art would have had a reasonable expectation of success in practicing the claimed invention since Pech teaches that speigelmers could be directly produced if D-polymerases could be used (e.g. as per page 2) and that D-polymerases are able to be produced and used in, for example, PCR reactions (e.g. as per Example 11).

Leva, et al., Pech et al. and Wang et al.
Claims 1, 3-4, 7-10, 20, 22-25, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Leva et al. (Chemistry & Biology, 2002, Vol. 9, pages 351–359) in view of Pech et al. (WO 2013/170963, cited in the IDS of 05/11/2020) further in view of Wang et al. (U.S. PGPub 2012/0167988 A1, published 07/05/2012).  
Leva in view of Pech is relied on as above, however, it is noted that the references are silent on the explicit PCR buffer conditions as set forth in claims 10 and 27.
Wang teaches that PCR buffers can comprise Tri-HCl pH 7.5, KCl, MgCl2, and DTT (e.g. as per Table 1) at several concentrations.
In accordance with MPEP 2144.05, which states:

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the 

In the instant case, Wang teaches many PCR buffer compositions (e.g. as per Table 1) and that all of said components are known to be result-effective variables.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to use the instantly claimed PCR buffer composition as per Wang in the PCR reactions of Pech.  
Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


U.S. 17/034,024
Claims 1, 3-4, and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-21 of copending Application No. 17/034,024 (the ‘024 application). Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap to the extent that the ‘024 claims would anticipate or render obvious the presently rejected claims.
Specifically, the ‘024 application recites a method of producing L-DNA from a mirror-image nucleic acid template, a mirror image primer, and mirror image dNTPs (e.g. as per claims 16-21), which read on the present claims 1, 3-4, and 7.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022.  The examiner can normally be reached M-F 10-6:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639